DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020, 01/11/2021 and 06/16/2021 have been considered by the examiner.
Specification
The use of the term “Alexa”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, 16-18 and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/199, 017 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-12, 14, 16-18 and 20-23 of the instant application are also included in claims 1-16 of copending Application No. 16/199, 017 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14, 16-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samec et al. (US 2016/0270656).
Regarding claims 1 and 21-22, Samec discloses, a computing device for treating a patient with at least one of diplopia and convergence insufficiency disorder (Figs. 5-6 and 25) comprising: 
a user input interface (1195); 
a display (1193); 
a processor (1588); 
memory configured to store program code that (Para. 1558), when said executed by said processor, causes said processor to: 
provide a patient (470) having a condition of diplopia or convergence insufficiency disorder (Para. 1802, lines 1-10) on said display with an image pair configured to present a first image to a first eye (Para. 1803, lines 1-10) of said patient and a second image to a second eye (Para. 1803, lines 1-10) of said patient, wherein information content of said first image that is perceivable by said first eye is different from information content of said second image that is perceivable by said second eye (Para. 1469), and wherein at least one image parameter (Para. 1469 and 1485) is different between said first image and said second image (Para. 1803); 
obtain performance information of said patient from said user input interface when said patient performs a task requiring perceiving said information content of said first image and said information content of said second image (Para. 1803); and 
adjust, based on said performance information, wherein said performance of said task depends on the degree of at least one of said diplopia and convergence sufficiency disorder of said patient and said difference of said at least one image parameter between said first image and said second image (Para. 1469), said difference of said at least one image parameter between said first image and said second image (Para. 1469 and 1485).
Regarding claim 2, Samec discloses, perceptibility of said information content of said first image is increased in comparison to perceptibility of said information content of said second image as a result of said difference in at least one image parameter of said first image and said second image, and wherein said first eye is a weak eye and said second eye is a dominant eye (Para. 0712-0714 and 1130-1133).
Regarding claim 3, Samec discloses, the difference in perceptibility affects only a portion of at least one of said first image and said second image (Para. 0712-0714 and 1130-1133).
Regarding claim 4, Samec discloses, the at least one image parameter comprises an image offset of said first image with respect to said second image that affects the perceived position of at least one of said information content of said first image and said perceived position of said information content of said second image (Para. 1484 and 1662), and wherein said adjusting comprises adjusting said image offset based on said performance information until said patient is capable of performing said task (Para. 1484 and 1662), and wherein said performance information depends on said patient perceiving said information content from said first image and said information content from said second image (Para. 1484 and 1662), and wherein perceived position of said information content of said first image and perceived position of said information content of said second image by said patient impacts the performance of said task (Para. 1484 and 1662).
Regarding claim 6, Samec discloses, the image pair comprises a first image source for generating said first image presented to said first eye and a second image source for generating said second image presented to said second eye (Para. 1469 and 1592).
Regarding claim 7, Samec discloses, the image pair is generated from an image source configured to generate an image stream (Para. 1484).
Regarding claim 8, Samec discloses, the at least one image parameter comprises the number of objects appearing in said first image and the number of objects appearing in said second image (Para. 1469).
Regarding claim 9, Samec discloses, the at least parameter comprises the contrast of said first image (Para. 1592) and said second image (Para. 1596).
Regarding claim 10, Samec discloses, the task is established within the context of a video game (Para. 1592).
Regarding claim 11, Samec discloses, the image pair is provided while said patient is wearing an augmented reality headset (Para. 0182-0185).
Regarding claim 12, Samec discloses, the information content of said first image is layered over a live stream of images (Para. 1469 and 1485) generated from a camera (Para. 0182-0185).
Regarding claim 14, Samec discloses, the image pair is provided while said patient is wearing a virtual reality headset or virtual reality glasses (Para. 1478).
Regarding claim 16, Samec discloses, the at least one image parameter affects objects appearing in the live stream of images (Para. 1469 and 1485) generated from a camera or affects objects of stream of images of a motion picture (Para. 0182-0185).
Regarding claim 17, Samec discloses, the patient has diplopia (Para. 1801-1803).
Regarding claim 18, Samec discloses, the patient has convergence insufficiency disorder (Para. 1379).
Regarding claims 20 and 23, Samec discloses, obtaining eye tracking information on the first eye and the second eye during the performance of said task (Para. 1454-1455), and wherein said performance information comprises at least said eye tracking information indicative of said patient performing said task (Para. 1466).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2016/0270656) as applied to claim 1 above, in view of Yoo et al. (US 2011/0027766).
Samec remains as applied to claim 1 above.
Furthermore, Samec discloses, the image pair is generated from a single image source configured to be used with glasses (Para. 1478), wherein said patient wearing said anaglyphic glasses results in the presenting of said first image to said first weaker eye of said patient and said second image to said second dominant eye of said patient (Para. 1469 and 1485).
Samec does not disclose the glasses are anaglyphic glasses.
Yoo teaches, from the same field of endeavor that in a method of treating diplopia or convergence insufficiency disorder (Fig. 10C) that it would have been desirable to make the glasses are anaglyphic glasses (1035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the glasses anaglyphic glasses as taught by the method of treating diplopia or convergence insufficiency disorder of Yoo in the method of treating diplopia or convergence insufficiency disorder of Samec since Yoo teaches it is known to include this feature in a method of treating diplopia or convergence insufficiency disorder for the purpose of providing an accurate and efficient method of treating diplopia or convergence insufficiency disorder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bickerstaff et al. (US 2014/0362446) and Bathiche et al. (US 2014/0200079) discloses a method of treating diplopia or convergence insufficiency disorder with an image pair configured to present a first image to a first weaker eye of said patient and a second image to a second dominant eye of said patient, and the first image is augmented in comparison to the perceptibility of said information content of said second image as a result of a difference in at least one image parameter of said first image and said second image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/21/2022